Citation Nr: 0932586	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  03-26 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right foot sprain.

2.  Entitlement to an effective date earlier than August 15, 
2000, for the grant of a 10 percent rating for residuals of a 
right foot sprain.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for carcinoma of the 
prostate, to include as due to exposure to ionizing 
radiation.

4.  Entitlement to service connection for a bilateral hand 
disability, to include as due to exposure to hydraulic fluid.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to July 
1986 and, from February 1987 to December 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2002 and November 2002 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  Jurisdiction 
over the claims folder was subsequently transferred to the RO 
in Newark, New Jersey.

The Veteran testified before the undersigned at a hearing 
held in June 2009.  A transcript of the hearing is not of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified before the undersigned at a hearing 
held in June 2009.  His testimony was not recorded due to 
technical problems, and thus a written transcript of the 
proceedings could not be made.  By way of July 2009 
correspondence, the Veteran was notified that the transcript 
was unavailable, and was offered the opportunity to appear 
for another hearing.  

The Veteran indicated in correspondence received in July 2009 
that he wished to appear at another hearing before a VLJ at 
the RO.  Therefore, this case must be remanded so that the 
Veteran may be scheduled for a new Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for an in-
person hearing before a traveling 
Veteran's Law Judge at the Newark, New 
Jersey RO.  The Veteran should be apprised 
of the next available date for such a 
hearing, and should be informed of his 
right to have a videoconference hearing as 
an alternative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




